Citation Nr: 0429135	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  98-19 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than July 28, 1992, 
for the award of a 100 percent rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to July 
1968.  

This appeal was initially before the Board of Veterans' 
Appeals (Board) from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The claims file was subsequently 
transferred to the San Diego, California, RO.

This claim was remanded to the RO in September 2001 and in 
October 2003 for additional RO action.  The claim is now 
before the Board for further appellate consideration.  


FINDINGS OF FACTS

1.  Final rating decisions in November 1984, May 1986, March 
1987, and March 1989 assigned a 30 percent rating for the 
veteran's PTSD.  

2.  In August 1992, the veteran filed a claim, indicating 
that his PTSD had increased in severity.  

3.  The earliest date as of which it is factually 
ascertainable that an increase in the appellant's PTSD 
occurred was July 28, 1992.  


CONCLUSION OF LAW

The criteria for an effective date earlier than July 28, 
1992, for the award of a 100 percent rating for PTSD have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7105 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.400, 20.302 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the present case, a substantially complete application was 
received.  Thereafter, a RO rendered a decision on the matter 
on appeal in April 1998.  After the rating decision was 
promulgated, there was a change in the law in November 2000.  
Specifically, the Veterans Claims Assistance Act of 2000 
(VCAA) prescribes VA duties to notify the claimant of the 
evidence needed to substantiate a claim, of the evidence VA 
will obtain, and of the claimant's responsibilities with 
regard to obtaining evidence.  It also prescribes VA duties 
to help a claimant obtain relevant evidence.  The VCAA is 
codified, in pertinent part, at 38 U.S.C.A. §§ 5103, 5103A, 
(West 2002).

Subsequent to the change in the law under the VCAA, in a 
January 2002 letter, the RO notified the veteran of such 
change.  This letter, along with the statement and 
supplemental statements of the case, provided the claimant 
with adequate notice of what the law required to award the 
benefit sought on appeal.  The veteran further was provided 
adequate notice that VA would help him secure evidence in 
support of his claim if he identified that evidence.  The 
above referenced documents also provided notice to the 
claimant of what the evidence of record revealed.  
Additionally, these documents provided notice why this 
evidence was insufficient to award earlier effective date, as 
well as notice that the appellant could still submit 
supporting evidence.  

Thus, the appellant has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the appellant as being available but absent 
from the record, the Board finds that any failure on the part 
of VA to again notify the appellant what evidence would be 
secured by VA and what evidence would be secured by the 
appellant is harmless.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

As this claim was initially decided in 1998, the veteran was 
not prejudiced by VA's issuance of "Quartuccio sufficient" 
notice after that rating decision since the law governing 
notice was not enacted until November 2000.  Indeed, it is 
well to note that the appellant waived his right to receive 
notice prior to the adverse rating decision at his July 2004 
hearing before the undersigned.

The evidence of record shows that service connection for PTSD 
was awarded by a November 1984 rating decision.  The RO 
assigned a 30 percent rating effective from February 1982.  
The RO notified the veteran of this decision by a November 
1984 letter.  That decision is final.  38 U.S.C.A. § 7105.  

A May 1986 rating decision confirmed and continued the prior 
30 percent rating.  The veteran was notified of that decision 
in May 1986.  That decision is also a final decision.  A 
rating decision in March 1987 again confirmed and continued 
the 30 percent rating and the veteran was notified in March 
1987.  That decision is final as well.  Id.

In April 1988, the veteran was notified that an arrangement 
for a VA examination was being made in order to determine if 
his disability had improved.  (At that time, the veteran was 
rated 30 percent for PTSD, and at a noncompensable rate for 
otitis externa, and facial scars.)  He failed to show for the 
examination and was rescheduled.  He again failed to show for 
the second VA examination.  In September 1988, he was 
notified that the RO was proposing to discontinue his 
disability payments because of his failure to report.  

In November 1988, the RO notified the appellant that his 
disability benefits were terminated because he failed to 
report for his VA examination and because he had not 
indicated that he was willing to report.  He was also 
notified that his claim would be reconsidered if he indicated 
that he was willing to report for a VA examination.

In December 1988, the veteran indicated that he was willing 
to report for VA examination.  He underwent VA 
neuropsychiatric examination in January 1989.  A March 1989 
rating decision confirmed and continued the appellant's 30 
percent rating for PTSD, effective from February 1982.  After 
the appellant submitted VA Form 21-686c (Declaration of 
Status of Dependents) in June and September 1989, the RO 
notified the appellant of his monthly monetary award in an 
October 1989 letter.  The appellant did not appeal that 
decision.  It is therefore a final decision.  38 U.S.C.A. 
§ 7105.

In August 1992, the veteran filed a claim, indicating that 
his PTSD had increased in severity.  Subsequently, he was 
awarded a temporary total rating from July 28, 1992, to 
January 1, 1993, and a schedular 100 percent rating 
thereafter.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
An increased rating award may be granted as of the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if a claim is received 
within one year from such date, otherwise, the effective date 
will be the date of receipt of claim.  38 C.F.R. § 3.400(o).  

VA medical records indicate that the veteran was hospitalized 
for PTSD from July 28, 1992, through December 1992.  The 
evidence of record does not indicate VA treatment prior to 
July 1992 (that is, the record does not show VA treatment 
between the last final rating decision in 1989 and July 28, 
1992).  The veteran has submitted private medical records 
dating back to 1991.  These records, however, do not indicate 
that the veteran was totally disabled or was otherwise 
entitled to an increased rating for his PTSD prior to July 
1992.  These records primarily consist of marital and family 
counseling treatment reports involving the veteran and his 
family (primarily his spouse).  These records do not provide 
evidence to justify a 100 percent rating prior to July 28, 
1992.  

The Board notes that in December 1998, the veteran raised a 
claim of clear and unmistakable error with prior rating 
decisions which did not award a 100 percent rating for PTSD.  
This issue was addressed in a May 1999 hearing officer 
decision.  Significantly, the appellant did not appeal the 
hearing officer's decision regarding the question of clear 
and unmistakable error.  While the matter of CUE was 
addressed during a July 2004 hearing before the undersigned, 
without a perfected appeal to the CUE question the Board may 
not exercise over that matter.  Hence, as this issue was 
previously addressed by the RO and not appealed, the Board 
does not have jurisdiction and the Board cannot address the 
issue.  Cf. 38 C.F.R. § 20.1409 (2003).  

The appeal is denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an effective date earlier than July 28, 1992, 
for the award of a 100 percent rating for PTSD is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



